Citation Nr: 0945100	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right knee injury with degenerative changes, to include 
whether a reduction from a 30 percent evaluation to a 20 
percent rating was proper.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in July 2005 and 
October 2005 by the VA RO in Atlanta, Georgia, which proposed 
and implemented a decrease in rating from 30 percent to 20 
percent for the right knee disability, effective from January 
1, 2006.  

During the course of his appeal, the Veteran was afforded a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in July 2009.  A copy of the transcript of that 
hearing is of record.  

Additional evidence was received after the case had been 
certified to the Board by the agency of original jurisdiction 
(AOJ).  Although such evidence has not first been considered 
by the AOJ, a waiver of referral to the AOJ was received at 
the July 2009 Travel Board hearing.  38 C.F.R. § 20.1304 
(2009).  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Historically, the Veteran was granted service connection for 
the residuals of a right knee injury in a rating decision, 
dated in October 1988, and assigned a 10 percent evaluation, 
effective from April 28, 1987.  In a rating decision, dated 
in December 1999 and issued in February 2000, the evaluation 
was increased to 20 percent, effective from June 18, 1999.  A 
rating decision, dated in October 2003 and issued in November 
2003, reflects a grant to 30 percent, effective from June 19, 
2003.  

Significantly, a July 2005 rating decision indicates a 
proposed decrease to 20 percent for the right knee 
disability.  In July 2005, the RO issued a notice of 
reduction letter to the Veteran, and in a rating decision 
dated in October 2005, the rating was reduced to 20 percent, 
effective from January 1, 2006.  A notice of disagreement 
(NOD), received in November 2005, appealed the decision to 
decrease the rating.  A statement of the case (SOC), issued 
in December 2006, confirmed and continued the previous 
evaluation.  Finally, a supplemental SOC (SSOC), issued in 
December 2008, denied entitlement to an increased evaluation 
of the residuals of a right knee injury with degenerative 
changes, to include the propriety of the reduction in 
evaluation from 30 percent to 20 percent.  

The Veteran asserts that he is entitled to an increased 
rating for his service-connected right knee disability, and 
that the restoration of a 30 percent evaluation is warranted, 
effective from January 1, 2006.  

A private treatment record, dated in January 2006, indicates 
treatment for an internal derangement of the right knee with 
arthroscopy with partial medial meniscectomy, partial lateral 
meniscectomy, chondroplasty patellofemoral articulation, and 
synovectomy minor.  

A VA joints examination, dated in August 2008, shows 
complaint of deep, constant pain in the right knee that is an 
8 on a scale of 0 to 10.  Additionally, the Veteran endorsed 
symptoms of weakness, stiffness, swelling, heat, 
fatigability, lack of endurance, and flare-ups that occur at 
least 2 to 3 times a day with pain at a 10 on a scale of 0 to 
10.  He denied symptoms of giving way, locking, and 
incapacitation, although he reported that he experienced 
functional limitation in the form of slowing down 
considerably, and has associated constitutional symptoms of 
numbness in both lower extremities.  Prior treatment included 
pain medication and the use of various assistive devices.  
The examiner noted a history of arthroscopic surgery of the 
right knee, in January 2006, where the Veteran was told that 
a torn meniscus was repaired.  The Veteran reported that he 
is unemployed and on disability.  

Physical examination results indicate observations of diffuse 
generalized tenderness more marked anteriorly, and healed 
surgical scars that were supple, nonadherent and not tender.  
The examiner noted mild soft crepitus, no increased heat or 
redness, no edema, and no effusion.  Range of motion testing 
showed extension to 0º and flexion from 0º to 100º with pain 
at 100º.  The Veteran experienced pain with range of motion, 
and repetition of 3 produced increased pain, weakness, lack 
of endurance, fatigue, and incoordination with flexion to 
100º with no loss of range of motion.  The examiner described 
the knee as stable.  

Radiographic studies of the knees showed, after comparison 
was made with previous studies dated in July 2006 and May 
2005, that there is no evidence of fractures, subluxation, 
periosteal reaction or osteolytic lesions.  Minimal narrowing 
of the joint space by the medial compartment, rather minute 
spurs, particularly in the posterior aspect of the patella, 
and unremarkable soft tissues were noted.  The Veteran was 
diagnosed with no evidence of acute skeletal injuries and 
rather minimal changes of osteoarthritis.  The overall 
diagnosis was right knee, status-post meniscus repair surgery 
with early degenerative changes.  The examiner assigned a 
mild to moderate rating for the right knee disability.  

During his Travel Board hearing in July 2009, the Veteran 
testified that he is in constant, chronic, excruciating pain 
that is a 10 on a scale of 0 to 10, with 0 being mildest and 
10 being most severe, and that he cannot move his knee 
independently without assistance.  He effectively claimed 
that his right knee disability had worsened since the August 
2008 VA examination.  Further, he asserted that his right 
knee disability causes excessive fatigability, 
incoordination, limitation of motion, and impaired ability to 
execute smooth movements, which requires him to walk with a 
cane and to wear a brace on a daily basis.  The Veteran 
indicated that he is no longer employed due to his knee 
disorder, and that the last time he worked was in 1998 as a 
store supervisor.  

Significantly, the United States Court of Appeals for 
Veterans Claims (Court) has held that, where the Veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  In this case, the most 
recent joints examination was conducted in August 2008.  The 
Board finds that, in light of the Veteran's assertion that 
his knee disorder has worsened since that VA examination, a 
new examination is warranted.  See 38 C.F.R. § 3.326(a) 
(2009) (a VA examination will be authorized where there is a 
possibility of a valid claim).  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, could result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

Further, during his August 2008 VA examination, the Veteran 
indicated that he was in receipt of disability benefits from 
the Social Security Administration (SSA).  There is no 
indication in the claims file that the RO attempted to obtain 
the Veteran's SSA medical records, if any.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination 
on the Veteran's claim, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

Additionally, review of the claims file also reflects that 
there may be pertinent outstanding VA treatment records.  The 
Veteran testified that he is currently being treated at the 
Dublin, Georgia VA Medical Center (VAMC), where he undergoes 
physical therapy.  He reported that he moved closer to the 
hospital for the sole purpose of receiving therapy.  
Currently, VA treatment records, dated from September 2003 to 
January 2005 are included in the claims file.  However, the 
Veteran asserts that there are outstanding VA treatment 
records.  These records are clearly pertinent to the 
adjudication of the claim and must be obtained.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).  

Moreover, as the Veteran has not been furnished a 
notification letter, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), such deficiency should be 
corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran 
a VCAA notification letter pertaining to 
the claim of entitlement to a rating in 
excess of 20 percent for residuals of a 
right knee injury with degenerative 
changes, to include whether a reduction 
from a 30 percent evaluation to a 20 
percent rating was proper.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 
121 (2004); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should contact the SSA to 
request copies of any and all medical 
records pertinent to the Veteran's award 
of disability benefits, including all 
decisions and/or determinations, and any 
supporting medical documentation.  If 
medical evidence utilized in processing 
such claim is not available, a notation 
should be entered in the claims folder.  
All attempts to fulfill this development 
must be documented in the claims file.  If 
the search for any such records yields 
negative results, that fact should be 
clearly noted, with the AMC/RO either 
documenting for the file that such records 
do not exist or that further efforts to 
obtain them would be futile.  The Veteran 
and his representative should be informed 
of same in writing.  

3.  The AMC/RO should obtain any 
outstanding outpatient or inpatient 
treatment records for the Veteran from the 
Dublin VA Medical Center from January 2005 
to the present, and associate them with 
the claims file.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, the AMC/RO should document this in 
the claims file.  See 38 U.S.C.A. 
§ 5103A(b).  

4.  The AMC/RO should request that the 
Veteran and his representative identify 
any additional healthcare providers, that 
have recently treated him for his right 
knee disorder, and provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

5.  After all pertinent outstanding 
records have been associated with the 
claims file, the AMC/RO should schedule 
the Veteran for a VA joints examination to 
ascertain the nature and extent of the 
service-connected residuals of his right 
knee injury with degenerative changes.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to any physician designated to 
examine the Veteran, and the examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions.  

The examiner should record the Veteran's 
subjective symptoms as well as objective 
symptoms observed during clinical 
examination.  All appropriate diagnostics 
should be performed.  The examiner should 
note the range of motion of the Veteran's 
right knee using a goniometer, and should 
also indicate if the Veteran's right knee 
is unstable, and, if so, the extent of 
such instability.  

Also, the examiner should note whether 
there is increased impairment of function 
due to pain, weakness, fatigability, lack 
of endurance, or incoordination.  To the 
extent possible, such additional 
impairment should be expressed in terms of 
additional loss of motion in degrees.  

In addition, the examiner should opine as 
to the extent to which the service-
connected right knee disability causes 
impairment of the Veteran's employability 
and/or daily activities.  

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  Once again, the 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  If he fails to 
report for the scheduled examination, the 
AMC/RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination 
sent to the Veteran by the pertinent VA 
medical facility.  

7.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking the actions 
described above, and any additional 
development deemed warranted by a complete 
review of the record, the AMC/RO should 
readjudicate the issue of entitlement to a 
rating in excess of 20 percent for 
residuals of a right knee injury with 
degenerative changes, to include whether a 
reduction from a 30 percent evaluation to 
a 20 percent rating was proper.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
an SSOC and provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the agency of original jurisdiction.  
However, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


